Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 News Release For Further Information Call: Chris Kittredge/Meghan Stafford Sard Verbinnen & Co 212-687-8080 CHRIS L. KOLIOPOULOS ELECTED CHAIRMAN OF ZYGO BOARD MIDDLEFIELD, CT, February 12, 2010 - Zygo Corporation ("ZYGO") (NASDAQ: ZIGO) today announced that Chris L. Koliopoulos, ZYGOs President and Chief Executive Officer, has been elected also as Chairman of the Board of Directors. He succeeds Gary K. Willis who was elected on February 10 by a 5-1 vote of disinterested directors as ZYGOs Chairman. On recommendation by Mr. Willis following his election, the Board subsequently and unanimously voted to elect Dr.
